Filed 7/27/22 P. v. Stanton CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079627

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN413168)

 DAVID STANTON,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Michael D. Washington, Judge. Affirmed.
         Russell S. Babcock, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         David Stanton pleaded guilty to all of the charges without any
agreement with the prosecution. Specifically, Stanton pleaded guilty to felon

in possession of a firearm (Pen. Code,1 § 29800, subd. (a)(1)); prohibited
person owning/possessing ammunition (§ 30705, subd. (a)(1)); possession of


1         All further statutory references are to the Penal Code.
short barrel rifle or shotgun (§ 33215); and possession of a firearm silencer
(§ 33410). Stanton also admitted a strike prior (§ 667, subds. (b)-(i)).
      The trial court struck the “strike” prior and sentenced Stanton to a
term of 32 months in custody.
      Stanton filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Stanton the opportunity
to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      This appeal is from a guilty plea. In the change of plea, Stanton
admitted he possessed a firearm, ammunition, a short barrel rifle, and a
silencer after previously being convicted of a felony and was prohibited from
possessing these items.
                                 DISCUSSION
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 367 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Was there a sufficient factual basis for the pleas?
      2. Did the court err in imposing consecutive terms on counts 3 and 4?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Stanton on this appeal.




                                        2
                             DISPOSITION
     The judgment is affirmed.




                                           HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




IRION, J.




                                  3